DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 2/2/2022.
Claims 1 – 5 are still pending
Claim 6 has been added by applicant

Response to Arguments
Applicant’s arguments, see pages 5 - 11, filed on February 2nd 2022, with respect to the rejection(s) of claim(s) 1 - 5 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN; Hung et al. (United States Patent Application US 20190169979; newly cited; hereinafter NGUYEN) in view of Ekseth et al. (United States Patent Publication #20100100329; previously cited; hereinafter Ekseth).
Regarding claim 1, Nguyen teaches a measuring apparatus (abstract teaches a measuring apparatus), the measuring apparatus comprising: 
a first measurement module that includes a triaxial first accelerometer and a triaxial first magnetometer for performing highly-accurate measurement (par.120 teaches a 1st triaxial accelerometer  and par.124 teaches a 1st  triaxial magnetometer, making it a measurement module); 
 a triaxial second accelerometer and a triaxial second magnetometer for performing measurement during excavation (par.120 teaches a 2nd  triaxial accelerometer  and par.124 teaches a 2nd   triaxial magnetometer);

Nguyen fails to teach that is to be disposed in an excavation section of an underground excavator and an information processor that controls the first measurement module and the second measurement module and obtains a position and an attitude of the excavation section based on output data of the first measurement module or the second measurement module.

Ekseth does teach
a second measurement module (par.30 teaches a housing 126 containing sensors 106 or 108, which makes it a measurement module)
disposed in an excavation section of an underground excavator (fig.1 and par.27 disclose excavation section 102; fig.1 and par.30 disclose a rotary steerable tool 112 comprising a drill bit 113, thus making it an underground excavator) 
(Par.33 teaches controller 124 comprising a microprocessor) that controls the first measurement module and the second measurement module (par.34 teaches controller 124 generating control signals for the components in downhole portion 102 which include sensors from the 1st and 2nd measurement modules) and obtains a position (Par.33 teaches controller 124 comprising a microprocessor determining the trajectory of downhole portion 102 within wellbore 104)  and an attitude (par. 43 teaches determining attitude of excavation section by calculating amount of bend in excavation section) of the excavation section based on output data of the first measurement module or the second measurement module (par.35 teaches controller 124, which contains a microprocessor, using data from sensors within measurement modules).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Nguyen to include the teachings of Ekseth; which would provide an apparatus capable of utilizing measurements from multiple sensors on a drilling tool within a wellbore to determine the position of the wellbore in relation to another wellbore as disclosed by Ekseth(par.1).

     Regarding claim 2, Nguyen in view of Ekseth the measuring apparatus according to Claim 1, wherein the information processor corrects an error of output data of the second measurement module based on output data of the first measurement module (Ekseth par.25 teaches using data from multiple measurement modules to correct measurement, which is the output data, errors of the current measurement module doing the measuring).

Nguyen in view of Ekseth the measuring apparatus according to Claim 1, wherein the information processor corrects calibration data for the second measurement module based on output data of the first measurement module (Ekseth par.25 teaches using data from multiple measurement modules to correct measurement errors of the current measurement module doing the measuring; Ekseth par.45 teaches information indicative of misalignment as uncalibration/decalibration data, which is still calibration data; Under the broadest reasonable interpretation, the misalignment of sensors, which are their own measurement modules, means they are not calibrated; Nguyen par.113 teaches calibration data).

Claim 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN; Hung et al. (United States Patent Application US 20190169979; newly cited; hereinafter NGUYEN) in view of Ekseth et al. (United States Patent Publication #20100100329; previously cited; hereinafter Ekseth) and further in view of Rasmussen et al. (United States Patent Publication # 3987667; previously cited; hereinafter Rasmussen).
Regarding Claim 4, Nguyen in view of Ekseth teach the measuring apparatus according to Claim 1; of the first measurement module (par.120 teaches a 1st triaxial accelerometer  and par.124 teaches a 1st  triaxial magnetometer).
However Nguyen in view of Ekseth doesn’t teach wherein the information processor has a function of turning off power supply
Rasmussen does teach wherein the information processor has a function of turning off power supply (Rasmussen col.9 ln 29-30 teaches turning off power supply of power unit 57).
It would have been prima facie obvious to one of ordinary skill in the art before the
Rasmussen; which would provide a new and improved power efficient instrument for measuring the amount of rock deflection of a subterranean tunnel while the tunnel is being dug as disclosed by Rasmussen (Col.1 line 50-53).

      Regarding Claim 6, Nguyen in view of Ekseth teach the measuring apparatus according to Claim 1, but fails to teach wherein the information processor turns off power supply of the first measurement module before the start of excavation.
      Rasmussen does teach wherein the information processor turns off power supply of the first measurement module before the start of excavation (Rasmussen col.9 ln 20-37 teaches turning off power supply of power unit 57 approximately 100 seconds after power has been turned on for any reason. One reason for turning on power supply would be to start excavation).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Nguyen in view of Ekseth to include the teachings of Rasmussen; which would provide a new and improved power efficient instrument for measuring the amount of rock deflection of a subterranean tunnel while the tunnel is being dug as disclosed by Rasmussen (Col.1 line 50-53).

        
        Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN; Hung et al. (United States Patent Application US 20190169979; newly cited; hereinafter NGUYEN) in view of Ekseth et al. (United States Patent Publication #20100100329; previously cited; hereinafter Ekseth) and further in view of Alft et al. (United States Patent Publication #6315062; previously cited; hereinafter Alft).

         Regarding Claim 5, Nguyen in view of Ekseth teaches the measuring apparatus according to Claim 1, but fail to teach wherein the information processor has a function of turning off power supply of the first measurement module.

        Alft does teach wherein the measuring apparatus is supplied with power from a battery disposed in the excavation section (Alft col. 59 line 44-52 teach battery disposed excavation section) of the underground excavator (Alft fig.1 shows underground excavator 12).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Nguyen in view of Ekseth to include the teachings of Alft; which would provide an underground boring tool with greater responsiveness and accuracy than is currently attainable given the present state of the technology as disclosed by Alft(Col.2 Lines 64-67).

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Electronic guidance system and method for locating a discrete in-ground boring device - United States Patent #5585726 - Chau; Albert W.
LIQUID LEVEL DETECTION SYSTEM FOR A DRIVELINE COMPONENT - United States Patent Publication #20140318236 Lingle; Joseph F. et al.
CONSTRUCTION MACHINE CONTROL SYSTEM, CONSTRUCTION MACHINE, AND CONSTRUCTION MACHINE CONTROL METHOD - United States Patent Publication #20160281331 Ikegami; Katsuhiro et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867